.   ’


                                                                       489

                OFFICE   OF THE   ATTORNEY GENERAL   OF TEXAS
                                     AUSTIN




        KonorableGeorgeH. Shappard
        cmptrollera? PubllaAuoounk
        Austin,TezsS




             atate$&Sithis        federaltax may be paid from
        \;
                   “2. ia red oap servioea legalohargeagainst
             StatefUrid5.
                  “3. If Ql8lJtiOZl #2 s!aOUld be SIISVBX’& in the
             effirtaative
                        shoulda distinction    be dr4wn between per-
             sonaland offiolal baggagei”
                                                                490

Bonorable
        OeorgeH. Sheppard,
                         Pago2


           Seotloa 3465 of Title26, U. 8. C. A. road8 ln part
88 followat
           * oaitioaaad rat. or tax
           "(8
            '"p Thor.ahall k imp0aad8
                 "(1)Telaphonsati talqz'cgh, eta.
                    “(A) Oa the amouatpaidvlthiathe
     UaltedStaiea    fo~~oht@Mnoarndloklophaw
     nearageor ooavmmtbn for whlohthe toll obmga
     la more than 24 mats, a t8x e~ua%to 20 pas oentum
     o? the emouat40 pal& X? a bill ia zwadawd the
     taxpayerfor the aervioea   draorlbad la thlr aubpara-
     graph,tha emouat upoavu& thm tax ahal k baaad
     shallbethe smofall auahobmgea lmludod iatha
     bill,andthsksaha~~~bebradrrpan~                ehmga
     for eaoh itea!, separately, fnoluded ia%the bill.
                 "(El)oa the alnouatpaidvmlln the
    UtitedSteteafor eaohtelegrapk,   aable,01?radio
    dlspatohor muaaagol tax equalto l!3pm oeatumai
    the amount ao paid,exoeptthatln the oaao of uoh
    lateraatlonal tolegrapb,oable,05!radiodlmpatohor
    messagethe rate aballbe 10 per omtum. It a blll
    is readeradthe taxpoyarfor the swvt~a desorlbed
    ia this subparagraph,the smouDt upon vbioh the tax
    at each of the zateain tblasubparagraph   aballbe
    baaed shallbeth@ sumofall apohobargda6tthat
    rate Lnoludedla the bill,8ad the tax aballnot k
    baaedupoa the 48arga for eaohitoat, 8opanto4,
    iaoludedin th bill."
         5eation3466 of aeidTitleprovldea tZi0exemptionrr
                         ..
         w~?&!i%a?be           imoaed   underreotp88t~
                   reaeivedfor aerviosa* fao 1% 1 q
    upon any paytaeat
    furalahed to say Stats,Terrltory
                                  of the UnitedStdsa,
         liti 1 bdlvlrion  themof, or t&a Dfatrfotoi
    %~bla "& & oorporation     ometed w Aot of Congraaa
    to eot 1; amtteraof raltsfundo the treatyof Geneva
    02’August22, l%k . ."
Honorable
        Qeorgo?I.3heppmd, page3


mustbe as apooIi'ioall7
                    providedin the appropriation
                                              bills.
        whileVI hev. foumino nferenoeto itema9s Pedor81
taxation
       la the Texnastatuteso 8pproprIatlon bllla,alnoo
theFederalstatuteprovldearor the emmptlan of the tu ou
telephona
        aervlaeand telsgrrmaof the Stateas shown la Sootion
3Jh66,
     aupra, it14 anrcrpinianthatyouereaotverrmtedd
ya~~sy;d.~;emsSt&e        fumlaj thatauohtu.8 amriot
                 , andthotycmwryproperl~dmluotedsame
              lOOOUllt
fromthe ezipensr    referredto In 7ourqueatloa.
          With rderanoe to the aolealled
                                       %ad oap* mervIoe,
ve observethe languageof the appr latlonbill (Aota 48th
we5., 2. s., 1943,Ch. 100,Sea.2,T 13)d) underWhIohwe are
nov operatixyr
         "Bees,as tips to miters 00 dinlag oars, a@
    st hotelsalpreatausaata,,ahllnot be paid out of
    statefuAda.*
          Despitethe reaaonlngempla)ud b7 pus azIIa8atIn
his letterto you, we oannotegme thatthe ltiltatlon  tnrpoaod
ln the quotedlmguage 0888 be 40 aarmarlyoanrtrwd84 to permit
tlpacm gamtuitlaa gumrally. Shouldv. hold thatb7 auohimp
uagetheI&gIalatweIatendmlth&ansrqrlapeo      ofth@State aould
not pay tlpato waiter8on dialogoar@,or to mItera at hotels,
or to waitersat reataureata, hut oouldtoraoothpmamual7 or
OthwWi44"4644the ltahingpati"Of BUOhas rallrcmdptOr4,
hotelbollhops, oab-drivera, hotelmaids,tillinsstat1 attond-
ants,elevlitorop4rator4, 4ad 40 on,at the expen40of rhe tax-
Gayer,ve Tear we vould   do   ooatemptouavioleaaeto the Legiala-
tlveintent. 1Cdste4d  of the quotedlaonguage
                                          be~vithlnthe rule
of "ejwden @merlea or the mexlm“~roaato u~luaeat exol~alo
alterluan,ve thl.nk It obtiouathe refereuae“as tipa to nltera
on dialngoars,oz at hotelror reatauraata"  la solely
exampleand tbet aoae of ua We prItile& to uCt4tig&4  %I 3.f
to pleasantassvaatrand thea expeotthe Stateto relrdbur84  ua.
         We 08x3 visuallaelnatamsavhmeln aaaiatana*   Is not
onlydesirable  but neoeaaary in effeotIBg
                                        the tr&map~tatI~ of
offlolabaggage. In auohinatanoes a deflnitoand reasonable
oontraotprloefor the "neoeaear7"  8exMoe shouldbe eatabl:ahed
and a reoeiptobtAImd theretoruhovingthe aemloe reAderedand
honorable
        George8. Sh4pp4rd,
                         Page 4



theprloeoh4rgedtherefor.Abaentthe reoeiptrequired by
Seotlon2 (l2)gof the Approprletlon
                                 Aot, 70x1
                                         are preoluded
frompayinganyupe~~eaadvano4dbJenyperaoatravellngln
behalfof the StateOthers
                       thanfar,llwl4. l?odo not thinku-
;;J~JSofperaonalluggage ahouldb4paldbythe StatoSnanf
    .
        Tru8thgtheabmre~I.Uldoquakl7anmrerfour
question,
        v4 are


                                   EBHEtALOFTEXAS